Name: Council Regulation (EEC) No 41/81 of 1 January 1981 adapting the provisions of the 1979 Act of Accession in respect of processed fruit and vegetables and laying down general rules for the application of the Act for that sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 3 / 12 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 41/81 of 1 January 1981 adapting the provisions of the 1979 Act of Accession in respect of processed fruit and vegetables and laying down general rules for the application of the Act for that sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 1 . The reference period provided for in Article 103 ( 1 ) of the Act shall cover the 1978 /79 , 1979/80 and 1980/81 marketing years . However, this reference period shall be limited for tomatoes of the San Marzano variety and for cherries intended for processing, to the 1980/81 marketing year. 2 . Where the minimum price resulting from application of paragraph 1 exceeds the common minimum price, the latter price shall be definitively applied in Greece . Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) and (2 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas Article 103 ( 1 ) of the said Act provides for the determination of a representative period for the establishment of the minimum price in Greece until the first move towards alignment of prices ; whereas the 1978 /79 , 1979/80 and 1 980/8 1 marketing years should be taken as such period ; whereas , however, in view of the availability of price data for certain products , the representative period for the said products should be limited to the 1980/81 marketing year ; Whereas, if the minimum price resulting from the application of the provisions of Article 103 of the Act and of those of this Regulation exceed the common minimum price , it appears justified to apply the latter price definitively in Greece ; Article 2 With regard to the products qualifying for the aid system laid down in Article 3a of Regulation ( EEC) No 516/77 and which are not mentioned in Article 103 (4 ) of the Act, the Community aid shall be fully applicable in Greece with effect from the seventh marketing year following accession for frozen peeled tomatoes and tomato flakes , and with effect from the fifth marketing year after accession for Williams pears preserved in syrup and cherries preserved in syrup . Article .3 Whereas, pursuant to Article 72 ( 2 ) of the Act, the dates from which the Community aid is to be fully applied in Greece should also be determined for the new products qualifying for that aid ; Whereas, in order to take account of the price differences recorded in Greece and in the Community of Nine, the year 1980 should be adopted for fixing the export refunds referred to in Article 6 of Regulation (EEC) No 516/77 ( 2), as last amended by Regulation (EEC) No 2021 /80 (3), When, in order to fix export refunds referred to in Article 6 of Regulation ( EEC) No 516/77 , account is taken of the 'difference of prices ', pursuant to Article 67 of the Act of Accession the following shall be done : 1 . for fixings in respect of the period 1 January to 31 December 1981 , this difference shall be equal to the difference between the average producer prices recorded in Greece and in the community of Nine during 1980 ; (!) OJ No C 346 , 31 . 12 . 1980 . ( 2 ) OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 3 ) OJ No L 198 , 31 . 7 . 1980 , p . 1 . 1 . 1 . 81 Official Journal of the European Communities No L 3 /13 Article 42 . for subsequent fixings, this difference shall be equal to the difference referred to in point 1 reduced according to the timetable set out in Article 59 of the Act. This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI